Citation Nr: 0026280	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for aortic stenosis 
due to bicuspid aortic valve and, if so, whether the claim 
should be granted.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had verified, honorable, active service from 
January 1959 to December 1962, and from January 1963 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

FINDINGS OF FACT

1.  In April 1989, the RO found that no new and material 
evidence had been submitted since the December 1988 final 
rating decision to reopen the claim for service connection 
for aortic stenosis due to bicuspid aortic valve; after 
notification of the decision, the veteran did not appeal and 
the April 1989 decision became final.

2.  Evidence received since the April 1989 rating decision is 
new, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim; the 
claim is well grounded; aortic stenosis due to bicuspid 
aortic valve was first manifested during service.

3.  Chronic high blood pressure was not shown during service; 
the currently diagnosed hypertension is not related to 
service or to the veteran's heart disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1989 rating decision is 
new and material; the claim for service connection for aortic 
stenosis due to bicuspid aortic valve is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (1999).

2.  Aortic stenosis due to bicuspid aortic valve was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

3.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Aortic Stenosis due to Bicuspid Aortic Valve

The service medical records through the late 1960s are 
negative for a diagnosed aortic valve disorder.  A record 
dated in November 1970 notes an eight-year history of 
palpitations.  A record dated in May 1973 notes a diagnosis 
of mild aortic insufficiency, probably bicuspid valve.  A 
record dated in July 1977 shows that the veteran had a 
previously documented aortic stenosis murmur, first noted 
about three and one-half years earlier, and several year 
history of paroxysmal atrial tachycardia and palpitations.  
The impression was congenital aortic valve disease probably 
with bicuspid aortic valve.  A record dated in March 1981 
shows a diagnosis of aortic stenosis due to congenital 
bicuspid aortic valve. 

The medical evidence of treatment since service shows 
continued follow up for aortic stenosis.  In May 1988, a 
cardiac catheterization revealed severe aortic stenosis 
secondary to congenital bicuspid aortic valve.  A VA 
cardiovascular examination in March 1989 showed heart valve 
disease, consistent with aortic stenosis, secondary to 
congenital bicuspid aortic valve, by history.  In July 1991, 
the aortic stenosis became severely symptomatic and the 
veteran had aortic valve replacement in September 1991.  At a 
VA examination in March 1999, a diagnosis was aortic valve 
stenosis status post aortic valve replacement in 1991 with a 
St. Jude valve.  The examiner noted that the veteran's 
difficulty was discovered in 1969 and diagnosed as bicuspid 
aortic valve with calcification which was the beginning of 
the stenosis.  The examiner further noted that the condition 
"did gradually progress during his military tenure.  
However, it probably did not progress any more rapidly than 
the normal history of progression of stenosis."

In rating decision of December 1988, service connection for 
aortic stenosis due to bicuspid aortic valve was denied on 
the basis that it was a congenital disability.  In an April 
1989 rating decision, the RO found that no new and material 
evidence had been submitted to reopen the claim.

A notice of disagreement must be filed within one year from 
the date of mailing of notification of a determination by the 
RO, followed by a timely substantive appeal submitted either 
within 60 days of the issuance of a statement of the case or 
within the remainder of the one-year period of mailing of the 
notice of the RO determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, there is a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, the Board must 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In order to reopen a previously and finally disallowed claim 
there must be new and material evidence submitted "since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996)(table)).

The evidence added to the record since the April 1998 rating 
decision, which includes additional medical records, is new 
and material.  It is clearly new evidence which was not in 
existence at the time of that rating decision.  The 
additional evidence bears directly and substantially on the 
issue under consideration of service connection for aortic 
stenosis due to bicuspid aortic valve.  The evidence is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened.

The Board further finds that the claim for service connection 
for aortic stenosis due to bicuspid aortic valve is well 
grounded under 38 U.S.C.A. § 5107(a).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The veteran has presented a 
claim that is not implausible.  The Board is also satisfied 
that all relevant facts with regard to this claim have been 
properly developed.  38 U.S.C.A. § 5107(a).

As noted above, the service medical records for the first few 
years of the veteran's service are negative for aortic 
stenosis or any heart disorder.  Accordingly, the evidence 
shows that aortic stenosis first manifested during the 
veteran's service.

Developmental or congenital defects are not service-
connectable.  38 C.F.R. §§ 3.303(d), 4.9 (1999).  However, a 
distinction has been made between heart defects that are 
congenital in origin from heart diseases that are congenital.  
The former is not a service connectable disability but the 
latter may be service connected.  See Monroe v. Brown, 4 Vet. 
App. 513, 516 (1993); VAOGCPREC 82-90 (July 18, 1990).  The 
evidence shows that the veteran has been diagnosed with 
aortic valve disease and therefore his condition is a disease 
rather than a defect.

The evidence shows that the veteran first manifested aortic 
stenosis due to bicuspid aortic valve during service, and 
that this is a disease entity.  Accordingly, service 
connection is warranted for aortic stenosis secondary to 
bicuspid aortic valve.

II.  Hypertension

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as hypertension, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board finds that the claim for service connection for 
hypertension is not well grounded.  Although the service 
medical records show occasional elevated blood pressure 
readings, numerous other blood pressure readings were within 
normal limits.  No chronic high blood pressure was 
demonstrated during service.  Moreover, the service medical 
records do not show a diagnosis of hypertension and the 
veteran was never prescribed medication for high blood 
pressure.  At the May 1981 separation examination, the 
veteran indicated that he had not had high blood pressure 
during service.  On examination, his blood pressure was 
122/84 and there was no notation of present or past high 
blood pressure or hypertension.

At the March 1999 VA examination, the veteran reported that 
he was diagnosed with mild hypertension in 1969 but that he 
was not treated with medication and presently was not on any 
medication for his blood pressure.  The examination revealed 
a blood pressure readings of 160/90 while sitting, 130/80 
while recumbent, and 140/90 while standing.  The diagnosis 
included hypertension, reactive, mild.  The examiner did not 
note a medical nexus between the veteran's current 
hypertension and his periods of service.  In addition, the 
examiner specifically noted that the veteran's hypertension 
was not secondary to his heart condition but was essential 
hypertension.

Contrary to the veteran's reported history, a review of the 
service medical records does not reveal a diagnosis of mild 
hypertension.  There is no evidence of hypertension to a 
compensable degree within one year of service.  In addition, 
there is no evidence of a medical nexus between the currently 
diagnosed hypertension and the veteran's service or any 
service-connected disability.  Accordingly, the claim is not 
well grounded and must be denied.


ORDER

The claim for service connection for aortic stenosis due to 
bicuspid aortic valve is reopened and service connection is 
granted.

The claim for service connection for hypertension is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 8 -


- 7 -


